DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2020 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 15/944,495 on October 6, 2020. Please note: Claims 1, 11 and 20 have been amended, and claims 7 and 13 have been cancelled. Claims 1-6, 8-12 and 14-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 and 8-10 are objected to because of the following informalities:
In line 10 of Claim 1: “are each seperately” should read “are each separately” because of a spelling error.
Claims 2-6 and 8-10 depend on claim 1, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebisuno et al. (US 20130154506 A1), hereinafter Ebisuno.

Regarding Claim 1, Ebisuno teaches:
A method (See the method in FIG. 5 and the related description of FIGS. 17-20B) comprising:
providing a current from power circuitry (See FIG. 17: the Examiner is interpreting 170, 175 and 180 A/B as collectively corresponding to power circuitry) over a first path between a display panel (FIG. 17: 310) and the power circuitry (See FIG. 17: a first path corresponds to a path 113 between 310 and 180B) (See paragraph [0260], lines 1-8) (See FIG. 20B: a current is provided over the first path, as illustrated by the current path (-));
injecting a sensing current (ipix) (See FIG. 18 and paragraph [0077]) into the first path via a second path between the power circuitry and the first path (See FIGS. 17 and 18: a second path corresponds to a path 112 between 180A and a node of 112 connected to monitor pixel 111MB. Furthermore, the sensing current ipix is injected into the first path via the second path using the monitor pixel 111MB);
measuring an equivalent series resistance (ESR) of the first path (See FIG. 18: R2v and R2h correspond to an equivalent series resistance (ESR) of the first path; See paragraph [0257]: a voltage rise caused by the ESR is measured. Since, according to Ohm’s law, V = IR, the voltage rise caused by the ESR is a measure of the ESR multiplied by the current. Therefore, the voltage rise is a measure of the ESR) using a third path (See FIGS. 17 and 18: a third path 190B corresponds to a path between MB and 170B) and the sensing current (See paragraph [0248]: 170B uses the third path 190B to detect the voltage rise caused by R2v and R2h. Furthermore, as shown in FIG. 18, the sensing current ipix is used because the voltage measured at MB depends on the sensing current ipix flowing through 111MB); and
(See paragraph [0257]); See also FIG. 5: the voltage regulating process), wherein the first, second, and third paths comprise distinct hardwired paths that are each seperately and concurrently coupled from the power circuitry to the display panel (See FIGS. 17 and 18: the above discussed first (113), second (112), and third (190B) paths comprise distinct hardwired paths that are each separately and concurrently coupled from the power circuitry (170, 175 and 180 A/B) to the display panel (310)).

Regarding Claim 20, Ebisuno teaches:
A method (See the method in FIG. 5 and the related description of FIGS. 17-20B) comprising:
supplying a current over a first path between a display panel (FIG. 17: 310) and power circuitry (See FIG. 17: the Examiner is interpreting 170, 175 and 180 A/B as collectively corresponding to power circuitry) (See FIG. 17: a first path corresponds to a path 113 between 310 and 180B) (See paragraph [0260], lines 1-8) (See FIG. 20B: a current is provided over the first path, as illustrated by the current path (-));
injecting a sensing current (ipix) (See FIG. 18 and paragraph [0077]) onto the first path via a second path from the display panel to a node on the first path at the display panel (See FIGS. 17 and 18: a second path corresponds to a path 112 from 180A to MB, which is used to injected ipix onto the first path);
measuring an equivalent series resistance for the first path (See FIG. 18: R2v and R2h correspond to an equivalent series resistance (ESR) of the first path; See paragraph [0257]: a voltage rise caused by the ESR is measured. Since, according to Ohm’s law, V = IR, the voltage rise caused by the ESR is a measure of the ESR multiplied by the current. Therefore, the voltage rise is a measure of the ESR) using a third path from the power circuitry to the node (See FIGS. 17 and 18: a third path 190B corresponds to a path from 170B and MB);
calculating supplied electrical parameters supplied from the power circuitry via the first path to the node based at least in part on the equivalent series resistance (See paragraph [0257]: the degree of voltage rise corresponds to supplied electrical parameters supplied from the power circuitry via the first path to the node that are based at least in part on the equivalent series resistance); and
compensating operation of the power circuity for changes to the supplied electrical parameters (See paragraph [0260]: the output voltage from the variable-voltage source can be regulate; See also FIG. 5: the voltage regulating process), wherein the first, second, and third paths are comprise distinct hardwired paths that are (See FIGS. 17 and 18: the above discussed first (113), second (112), and third (190B) paths comprise distinct hardwired paths that are each separately and concurrently coupled from the power circuitry (170, 175 and 180 A/B) to the display panel (310) during driving of the display panel by the power circuitry).

Allowable Subject Matter
Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	None of the cited prior art, either alone or in combination, teaches all of the limitations of dependent claims 2 and 8.

The closest prior art to claim 2 is Ebisuno et al. (US 20130154506 A1), hereinafter Ebisuno, in view of Lund et al. (US 5804979 A), hereinafter Lund.

Regarding Claim 2, Ebisuno does not explicitly teach:
The method of claim 1, wherein injecting the sensing current comprises generating the sensing current using a current chopper to modulate the sensing current.
Lund, which is analogous art to the claimed invention because it is reasonably pertinent to the problem faced by the inventor (See Lund, Abstract: the disclosure is directed to measuring equivalent series resistance. This is reasonably pertinent problem that is faced by the inventor of the claimed invention, as discussed in paragraph [0004] of the Applicant’s disclosure: compensating for variations in the power supplied to a display panel due to changes in resistance), teaches:
	injecting a sensing current comprises generating the sensing current using a current chopper to modulate the sensing current (See Lund, column 5, lines 9-20; See Lund, FIG. 3: the Examiner is interpreting the structure shown in this figure as being a current chopper because it serves to alternately provide and cutoff a current supplied by current sources 50 and 52 using the switch 54, effectively chopping the currents to provide a test current).
However, it would not have been obvious to one of ordinary skill in the art to modify Ebisuno by including a current chopper to modulate the sensing current, as taught by Lund, because the structure of Ebisuno and Lund are significantly different. Specifically, Lund lacks the three paths taught by Ebisuno, and therefore it is unclear how the current chopper would be added into the structure of Ebisuno while maintaining the three paths taught by Ebisuno. Therefore, the prior art fails to teach the limitations of claim 2. 

Claims 3-6 depend on claim 2, and are therefore contain the same allowable subject matter.

The closest prior art to claim 8 is Ebisuno.

Regarding Claim 8, Ebisuno teaches:
The method of claim 1, wherein measuring the ESR comprises:
combining the sensing current and the current into a combined signal in the third path;
and receiving the combined signal at the power circuitry via the third path.
Specifically, Ebisuno teaches receiving a signal at the power circuitry via the third path (See FIG. 17: a signal is received by 170B from MB via 190B; See paragraph [0248]), but does not explicitly teach the claimed combined signal in the third path that is then received at the power circuitry via the third path. None of the other cited prior art would render this limitation obvious in combination with Ebisuno. 

Claims 9 and 10 depend on claim 8, and are therefore contain the same allowable subject matter.

Claims 11, 12 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

	None of the cited prior art, either alone or in combination, teaches all of the limitations of independent claim 11.

	The closest prior art to claim 11 is Ebisuno in view of Lund.

Regarding Claim 11, Ebisuno teaches:
A system (See FIGS. 17-20B) comprising:
a plurality of routes between power circuitry (See FIG. 17: the Examiner is interpreting 170, 175 and 180 A/B as collectively corresponding to power circuitry) and a display panel (FIG. 17: 310) (See FIG. 17, showing a plurality of routes (including 112, 113, 190A, 190B) between 170, 175 and 180 A/B and 310); and
the power circuitry, wherein the power circuitry is configured to provide power management for the display panel (See paragraphs [0247]-[0250], which disclose how 170, 175 and 180 A/B are configured to provide power management for the display panel) and to determine electrical properties of at least one of the plurality of routes (See paragraph [0257]: determining voltage drop and voltage rise caused by wire resistances), wherein the power circuitry couples to the plurality of routes (See FIG. 17: 170, 175 and 180 A/B couples to the plurality of routes including 112, 113, 190A, 190B) and comprises:
a first node to receive a first route of the plurality of routes (See FIG. 17: a first route corresponds to a route 113 between 310 and 180B; See FIG. 18: a first node corresponds to one of the depicted nodes of 113 where R2h and R2v connect);
a second node to receive a second route of the plurality of routes (See FIGS. 17 and 18: a second route corresponds to a route 112 between 180A and a node of 112 connected to monitor pixel 111MB);
a third node to receive a third route of the plurality of routes (See FIGS. 17 and 18: a third route 190B corresponds to a route between MB and 170B, where MB corresponds to a third node);
a voltage source (See FIG. 17: 180A) to inject via the second node a sensing current (ipix) (See FIG. 18 and paragraph [0077]) into the first route (See FIGS. 17 and 18: the sensing current ipix is injected into the first route via the second node MB);
a detecting circuit (See FIG. 17: 170B) to extract an electrical property of the first route from a signal received at the third node (See paragraph [0248]: 170B uses the third route 190B and a signal received at MB to detect the voltage rise caused by R2v and R2h), wherein the first, second, and third routes comprise distinct hardwired paths that are each separately and concurrently coupled from the display panel to the power circuitry (See FIGS. 17 and 18: the above discussed first (113), second (112), and third (190B) routes comprise distinct hardwired paths that are each separately and concurrently coupled from the power circuitry (170, 175 and 180 A/B) to the display panel (310)).
Ebisuno does not explicitly teach:
a current chopper to inject via the second node a sensing current on top of a signal over the first route to form a combined signal;
a demodulator to extract the signal from the combined signal received at the third node; and
a filter to extract an electrical property of the first route from the demodulated combined signal.
Lund, which is analogous art to the claimed invention because it is reasonably pertinent to the problem faced by the inventor (See Lund, Abstract: the disclosure is directed to measuring equivalent series resistance. This is reasonably pertinent problem that is faced by the inventor of the claimed invention, as discussed in paragraph [0004] of the Applicant’s disclosure: compensating for variations in the power supplied to a display panel due to changes in resistance), teaches:
	Measurement circuitry (FIG. 1) comprising:
		a first node (14) to receive a first route of a plurality of routes (See the route carrying I);
		a second node (FIG. 1: a node corresponding to the upper terminal of 20a) to receive a second route of the plurality of routes (FIG. 1: a route between 22 and 14); 
		a third node (FIG. 1: a node between 12 or 16 and 26) to receive a third route of the plurality of routes (FIG. 1: a route between 12 or 16 and 26); 
		a current chopper (22) (See column 5, lines 9-20; See FIG. 3: the Examiner is interpreting the structure shown in this figure as being a current chopper because it serves to alternately provide and cutoff a current supplied by current sources 50 and 52 using the switch 54, effectively chopping the currents to provide a test current) to inject via the second node a sensing current (It) (See FIG. 1: 22 injects It via the second node) on top of a signal over the first route to form a combined signal (See column 3, lines 42-45; See column 3, lines 57-62; Therefore, It and I are combined into a combined signal (the voltage drop signal)); 
		a demodulator (26) to extract the signal from the combined signal received at the third node (See FIG. 1: the combined signal is received at the third node) (See column 3, lines 57-62); and 
(28) to extract an electrical property of the first route from the demodulated combined signal (See FIG. 1) (See column 4, lines 5-8; See column 4, lines 26-34: Rseg, an electrical property of the first route, is extracted using the filtered, demodulated combined signal).
	However, it would not have been obvious to one of ordinary skill in the art to modify Ebisuno by including the above structures, as taught by Lund, because the structure of Ebisuno and Lund are significantly different. Specifically, Lund lacks the three routes taught by Ebisuno, and therefore it is unclear how the current chopper, demodulator and filter would be added into the structure of Ebisuno while maintaining the three paths taught by Ebisuno. Therefore, the prior art fails to teach the limitations of claim 11. 

Claims 12 and 14-19 depend on claim 11, and are therefore allowed for the reasons discussed above.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current grounds of rejection.
	Applicant argues (Remarks, pages 8-9) that the previously cited references do not teach the limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Ebisuno has been introduced as the primary reference in the rejections of claims 1 and 20, and claim 11 has been indicated as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	KIM; Kyujin (US-20190005883-A1): pertinent to applicant’s disclosure for its teaching of equivalent resistances of paths between power circuitry and a display (See FIG. 11B), but does not teach the allowable subject matter.
	SHIN; Dongyong (US-20160260383-A1): pertinent to applicant’s disclosure for its teaching of equivalent resistances of paths between power circuitry and a display (See FIG. 9), but does not teach the allowable subject matter.

	Bae; Jong-Man (US-20160063905-A1): pertinent to applicant’s disclosure for its teaching of compensating for variations in power supply voltages (See FIG. 7), but does not teach the allowable subject matter
	AHN; Jeong-Keun (US-20140239823-A1): pertinent to applicant’s disclosure for its teaching of equivalent resistances of paths between power circuitry and a display (See paragraph [0087]), but does not teach the allowable subject matter.
	Hwang; Kyung-Ho (US-20140117998-A1): pertinent to applicant’s disclosure for its teaching of equivalent resistances of paths between power circuitry and a display (See FIG. 4), but does not teach the allowable subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692